Exhibit 10.40

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of February 10, 2005

 

by and among

 

Las Vegas Sands Corp.

 

as the Company

 

Las Vegas Sands, Inc.

Venetian Casino Resort, LLC

Mall Intermediate Holding Company, LLC

Lido Intermediate Holding Company, LLC

Lido Casino Resort, LLC

Venetian Venture Development, LLC

Venetian Operating Company LLC

Venetian Marketing, Inc.

Venetian Transport LLC

 

as Guarantors

 

and

 

Goldman, Sachs & Co.

Lehman Brothers Inc.

Citigroup Global Markets Inc.

J.P. Morgan Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Scotia Capital (USA) Inc.

UBS Securities LLC

 

as Initial Purchasers

 



--------------------------------------------------------------------------------

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February 10, 2005, by and among Las Vegas Sands Corp., a Nevada
corporation (the “Company”), Las Vegas Sands, Inc., a Nevada corporation,
Venetian Casino Resort, LLC, a Nevada limited liability company, Mall
Intermediate Holding Company, LLC, a Delaware limited liability company, Lido
Intermediate Holding Company, LLC, a Delaware limited liability company, Lido
Casino Resort, LLC, a Nevada limited liability company, Venetian Venture
Development, LLC, a Nevada limited liability company, Venetian Operating Company
LLC, a Nevada limited liability company, Venetian Marketing, Inc., a Nevada
corporation, and Venetian Transport LLC, a Delaware limited liability company
(each a “Guarantor,” and collectively, the “Guarantors”) and Goldman, Sachs &
Co, Lehman Brothers Inc., Citigroup Global Markets Inc., J.P. Morgan Securities
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Scotia Capital (USA)
Inc. and UBS Securities LLC (each an “Initial Purchaser,” and collectively, the
“Initial Purchasers”), each of whom has agreed to purchase the Company’s 6.375%
Senior Notes due 2015 (the “Notes”) pursuant to the Purchase Agreement (as
defined below).

 

This Agreement is made pursuant to the Purchase Agreement, dated February 3,
2005, (the “Purchase Agreement”), by and among the Company, the Guarantors and
the Initial Purchasers. In order to induce the Initial Purchasers to purchase
the Notes, the Company and the Guarantors have agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in Section 7(n) of the Purchase Agreement. Capitalized terms used herein
and not otherwise defined are used as defined in the Purchase Agreement.

 

The parties hereby agree as follows:

 

1. DEFINITIONS

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

“Act”: The Securities Act of 1933, as amended.

 

“Business Day”: Any day except a Saturday, Sunday or other day in the City of
New York, or in the city of the Corporate Trust Office of the Trustee (as
defined in the Indenture), on which banks are authorized to close.

 

“Broker-Dealer”: Any broker or dealer registered as such under the Exchange Act.

 

“Broker-Dealer Transfer Restricted Securities”: Exchange Notes that are acquired
by a Broker-Dealer in the Exchange Offer in exchange for Notes that such
Broker-Dealer acquired for its own account as a result of market-making
activities or other trading activities (other than Notes acquired directly from
the Company or any of its affiliates).

 

“Business Day”: As defined in the Indenture.

 

“Closing Date”: The date hereof.

 

“Commission”: The Securities and Exchange Commission.

 

“Consummate”: An Exchange Offer shall be deemed “Consummated” for purposes of
this Agreement upon the occurrence of (a) the filing and effectiveness under the
Act of the

 



--------------------------------------------------------------------------------

Exchange Offer Registration Statement relating to the Exchange Notes to be
issued in the Exchange Offer, (b) the maintenance of such Registration Statement
continuously effective and the keeping of the Exchange Offer open for a period
not less than the minimum period required pursuant to Section 3(b) hereof, and
(c) the delivery by the Company to the Registrar under the Indenture of Exchange
Notes in the same aggregate principal amount as the aggregate principal amount
of Notes validly tendered by Holders thereof pursuant to the Exchange Offer.

 

“Effectiveness Target Date”: As defined in Section 5.

 

“Damages Payment Date”: With respect to the Notes, each Interest Payment Date.

 

“Definitive Notes”: As defined in the Indenture.

 

“Exchange Act”: The Securities Exchange Act of 1934, as amended.

 

“Exchange Notes”: The Company’s 6.375% Senior Notes due 2015 to be issued
pursuant to the Indenture in the Exchange Offer.

 

“Exchange Offer”: The registration by the Company under the Act of any Exchange
Notes pursuant to an Exchange Offer Registration Statement pursuant to which the
Company shall offer the Holders of all outstanding Transfer Restricted
Securities the opportunity to exchange all such outstanding Transfer Restricted
Securities for Exchange Notes in an aggregate principal amount equal to the
aggregate principal amount of the Transfer Restricted Securities validly
tendered in such Exchange Offer by such Holders.

 

“Exchange Offer Registration Statement”: The Registration Statement relating to
an Exchange Offer, including the related Prospectus.

 

“Exempt Resales”: The transactions in which the Initial Purchasers propose to
sell the Notes (i) to certain “qualified institutional buyers,” as such term is
defined in Rule 144A under the Act or (ii) in an offshore transaction complying
with Rule 903 or 904 of Regulation S under the Act.

 

“Gaming Authority”: As defined in the Indenture.

 

“Global Notes”: As defined in the Indenture.

 

“Guarantors”: The Guarantors defined in the preamble hereto and any Person which
becomes a guarantor after the date hereof pursuant to the terms of the
Indenture.

 

“Holders”: As defined in Section 2(b) hereof.

 

“Indenture”: The indenture, dated the Closing Date, among the Company, the
Guarantors from time to time party thereto and U.S. Bank National Association,
as trustee (the “Trustee”), pursuant to which the Notes are to be issued, as
such indenture is amended or supplemented from time to time in accordance with
the terms thereof.

 

“Interest Payment Date”: February 15 and August 15 of each year, or if any such
day is not a Business Day, on the next succeeding Business Day.

 

“NASD”: National Association of Securities Dealers, Inc.

 

2



--------------------------------------------------------------------------------

“Person”: An individual, partnership, limited liability company, corporation,
trust, unincorporated organization, or a government or agency or political
subdivision thereof.

 

“Prospectus”: The prospectus included in a Registration Statement, in each case
at the time such Registration Statement is declared effective, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

 

“Record Holder”: With respect to any Damages Payment Date, each Person who is a
Holder of Securities on the record date with respect to the Interest Payment
Date on which such Damages Payment Date shall occur.

 

“Registration Default”: As defined in Section 5 hereof.

 

“Registration Default Period”: As defined in Section 5 hereof.

 

“Registration Statement”: Any registration statement of the Company and the
Guarantors relating to (a) an offering of any Exchange Notes (including
guarantees thereof by the Guarantors) pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, in each case, (i) which is filed pursuant to the
provisions of this Agreement and (ii) including the Prospectus included therein,
all amendments and supplements thereto (including post-effective amendments) and
all exhibits and material incorporated by reference therein.

 

“Restricted Broker-Dealer”: Any Broker-Dealer which holds Broker-Dealer Transfer
Restricted Securities.

 

“Securities”: The Notes and the Exchange Notes (including guarantees thereof by
the Guarantors).

 

“Shelf Registration Statement”: As defined in Section 4 hereof.

 

“TlA”: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.

 

“Transfer Restricted Securities”: Each Note until the earliest to occur of (a)
the date on which such Note is exchanged by a person other than a Broker-Dealer
for an Exchange Note in the Exchange Offer, (b) following the exchange by a
Broker-Dealer in the Exchange Offer of a Note for an Exchange Note, the date on
which such Exchange Note is sold to a purchaser who receives from such
Broker-Dealer on or prior to the date of such sale a copy of the Prospectus
contained in the Exchange Offer Registration Statement, (c) the date on which
such Note has been effectively registered under the Act and disposed of in
accordance with the Shelf Registration Statement, (d) the date on which such
Note is distributed to the public pursuant to Rule 144 under the Act or (e) the
date on which such Note ceases to be outstanding.

 

“Underwritten Registration” or “Underwritten Offering”: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

3



--------------------------------------------------------------------------------

2. SECURITIES SUBJECT TO THIS AGREEMENT

 

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

 

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person owns
Transfer Restricted Securities.

 

3. REGISTERED EXCHANGE OFFER

 

(a) Unless the Exchange Offer shall not be permitted by applicable federal law
(after the procedures set forth in Section 6(a) below have been complied with),
the Company and the Guarantors shall (i) cause to be filed with the Commission
as soon as practicable after the Closing Date, but in no event later than 120
days after the Closing Date, the Exchange Offer Registration Statement, (ii) use
their commercially reasonable efforts to cause such Exchange Offer Registration
Statement to be declared effective by the Commission at the earliest possible
time, but in no event later than 210 days after the Closing Date, (iii) in
connection with the foregoing, (A) file all pre-effective amendments to such
Exchange Offer Registration Statement as may be necessary in order to cause such
Exchange Offer Registration Statement to become effective, (B) file, if
applicable, a post-effective amendment to such Exchange Offer Registration
Statement and (C) cause all necessary filings, if any, in connection with the
registration and qualification of the Exchange Notes to be made under the Blue
Sky laws of such jurisdictions as are necessary to permit Consummation of the
Exchange Offer, and (iv) upon the effectiveness of such Exchange Offer
Registration Statement, commence and Consummate the Exchange Offer. The Exchange
Offer shall be on the appropriate form permitting registration of the Exchange
Notes to be offered in exchange for the Notes that are Transfer Restricted
Securities and to permit sales of Broker-Dealer Transfer Restricted Securities
by Restricted Broker-Dealers as contemplated by Section 3(c) below. The 120 and
210 day periods referred to in (i) and (ii) of this Section 3(a) shall not
include any period in which the Company is pursuing a Commission decision
pursuant to 6(a)(i) below.

 

(b) Unless the Exchange Offer would not be permitted by applicable law or
regulations, including all applicable gaming laws or Commission policy, the
Company and the Guarantors shall use their commercially reasonable efforts to
cause the Exchange Offer Registration Statement to be effective continuously,
and shall keep the Exchange Offer open, in each case, for a period of not less
than the minimum period required under applicable federal securities laws to
Consummate the Exchange Offer; provided, however, that in no event shall such
period be less than 20 Business Days. The Company shall cause the Exchange Offer
to comply in all material respects with all applicable federal and state
securities laws. No securities other than the Securities shall be included in
the Exchange Offer Registration Statement. The Company shall use its
commercially reasonable efforts to cause the Exchange Offer to be Consummated on
the earliest practicable date after the Exchange Offer Registration Statement
has become effective, but in no event later than 30 Business Days, or longer if
required by federal securities law, after the date on which the Exchange Offer
Registration Statement was declared effective by the Commission.

 

(c) The Company and the Guarantors shall include an “Underwriting” section in
the Prospectus contained in the Exchange Offer Registration Statement and
indicate therein that any Restricted Broker-Dealer who holds Notes that are
Transfer Restricted Securities and that were acquired for the account of such
Broker-Dealer as a result of market-making activities or

 

4



--------------------------------------------------------------------------------

other trading activities, may exchange such Notes (other than Transfer
Restricted Securities acquired directly from the Company or any of its
affiliates) pursuant to the Exchange Offer; however, such Broker-Dealer may be
deemed to be an “underwriter” within the meaning of the Act and must, therefore,
deliver a prospectus meeting the requirements of the Act in connection with its
initial sale of each Exchange Note received by such Broker-Dealer in the
Exchange Offer, which prospectus delivery requirement may be satisfied by the
delivery by such Broker-Dealer of the Prospectus contained in the Exchange Offer
Registration Statement. Such “Underwriting” section shall also contain all other
information with respect to such sales of Broker-Dealer Transfer Restricted
Securities by Restricted Broker-Dealers that the Commission may require in order
to permit such sales pursuant thereto, but such “Underwriting” shall not name
any such Broker-Dealer or disclose the amount of Securities held by any such
Broker-Dealer, except to the extent required by the Commission as a result of a
change in policy after the date of this Agreement.

 

The Company and the Guarantors shall use their respective commercially
reasonable efforts to keep the Exchange Offer Registration Statement
continuously effective, supplemented and amended as required by the provisions
of Section 6(c) below to the extent necessary to ensure that it is available for
sales of Broker-Dealer Transfer Restricted Securities by Restricted
Broker-Dealers, and to ensure that such Registration Statement conforms in all
material respects with the requirements of this Agreement, the Act and the
policies, rules and regulations of the Commission as announced from time to
time, for a period of 180 days from the date on which the Exchange Offer
Registration Statement is declared effective.

 

The Company shall promptly provide sufficient copies of the latest version of
such Prospectus to such Restricted Broker-Dealers promptly upon request, at any
time during such 180 days period in order to facilitate such sales.

 

4. SHELF REGISTRATION

 

(a) Shelf Registration. If (i) the Company and the Guarantors are not permitted
to file an Exchange Offer Registration Statement or permitted to Consummate the
Exchange Offer because the Exchange Offer is not permitted by applicable law,
including all applicable gaming laws or Commission policy (after the procedures
set forth in Section 6(a) below have been complied with) or (ii) if any Holder
of Transfer Restricted Securities shall notify the Company prior to the 20th
Business Day following the Consummation of the Exchange Offer that (A) such
Holder was prohibited by law or Commission policy from participating in the
Exchange Offer, (B) such Holder may not resell the Exchange Notes acquired by it
in the Exchange Offer to the public without delivering a prospectus and the
Prospectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales by such Holder or (C) such Holder is a
Broker-Dealer and owns Notes acquired directly from the Company or one of its
affiliates, then the Company and the Guarantors shall (x) use their respective
commercially reasonable efforts to cause to be filed on or prior to 30 days
after the date on which the Company and the Guarantors determine that they are
not permitted to file the Exchange Offer Registration Statement pursuant to
clause (i) above or the date on which the Company receives the notice specified
in clause (ii) above, or longer if required by federal securities laws after
such filing obligation arises (or, if later, 120 days after the Closing Date), a
shelf registration statement pursuant to Rule 415 under the Act (which may be an
amendment to the Exchange Offer Registration Statement) (in either event, the
“Shelf Registration Statement”), relating to all Transfer Restricted Securities
the Holders of which shall have provided the information required pursuant to
Section 4(b) hereof, and (y) use their respective commercially reasonable
efforts to cause such Shelf Registration Statement to become effective on or
prior to 90 days after the

 

5



--------------------------------------------------------------------------------

date on which the Company and Guarantors become obligated to file such Shelf
Registration Statement (or if later, 210 days after the Closing Date). The
Company and the Guarantors shall use their respective commercially reasonable
efforts to keep such Shelf Registration Statement continuously effective,
supplemented and amended as required by and subject to the provisions of
Sections 6(b) and (c) hereof to the extent necessary to ensure that it is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefits as provided under this Section 4(a), and to ensure that
it conforms in all material respects with the requirements of this Agreement,
the Act and the policies, rules and regulations of the Commission as announced
from time to time, for a period of at least two years (as extended pursuant to
Section 6(c)(i)) following the Closing Date or such shorter period that will
terminate when all Transfer Restricted Securities covered by the Shelf
Registration Statement have been sold pursuant to the Shelf Registration
Statement.

 

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Company
in writing, within 20 days after receipt of a request therefor, such information
specified in Item 507 of Regulation S-K under the Act and such other information
as the Company or any Guarantor may reasonably request for use in connection
with any Shelf Registration Statement or Prospectus or preliminary Prospectus
included therein. No Holder of Transfer Restricted Securities shall be entitled
to special interest pursuant to Section 5 hereof unless and until such Holder
shall have used its best efforts to provide all such information. Each Holder as
to which any Shelf Registration Statement is being effected agrees to furnish
promptly to the Company and Guarantors all information required to be disclosed
in order to make the information previously furnished to the Company by such
Holder not materially misleading.

 

5. SPECIAL INTEREST

 

If (i) any Registration Statement required by this Agreement is not filed with
the Commission on or prior to the date specified for such filing in this
Agreement, (ii) any such Registration Statement has not been declared effective
by the Commission on or prior to the date specified for such effectiveness in
this Agreement (the “Effectiveness Target Date”), (iii) the Exchange Offer has
not been Consummated within 30 Business Days after the Effectiveness Target Date
with respect to the Exchange Offer Registration Statement, or longer if required
by federal securities law, or (iv) subject to the provisions of Section 6(c)(i)
below, any Registration Statement required by this Agreement is filed and
declared effective but shall thereafter cease to be effective or fail to be
usable for its intended purpose without being succeeded within two Business Days
by a post effective amendment to such Registration Statement that cures such
failure and that is itself declared effective immediately (each such event
referred to in clauses (i) through (iv), a “Registration Default” and each
period during which a Registration Default has occurred and is continuing, a
“Registration Default Period”), then the Company and the Guarantors hereby
jointly and severally agree to pay special interest to each Holder of Transfer
Restricted Securities which, in addition to the base interest that would
otherwise accrue on the aggregate principal amount of Notes constituting
Transfer Restricted Securities, shall accrue at a rate of 0.25% per annum for
the first 90 days of the Registration Default Period, and will increase by an
additional 0.25% per annum with respect to each subsequent 90-day period until
all Registration Defaults have been cured, up to a maximum amount of special
interest of 1.00% per annum for the remaining Registration Default Period. All
accrued special interest shall be paid by the Company and the Guarantors on each
Damages Payment Date to The Depository Trust Company or its nominee by wire
transfer of immediately available funds or by federal

 

6



--------------------------------------------------------------------------------

funds check and to Record Holders of Transfer Restricted Securities held as
Definitive Notes by wire transfer to the accounts specified by them or by
mailing checks to their registered addresses if no such accounts have been
specified, as provided in the Indenture. Following the cure of all Registration
Defaults, relating to any particular Transfer Restricted Securities, the accrual
of special interest with respect to such Transfer Restricted Securities will
cease.

 

All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.

 

6. REGISTRATION PROCEDURES

 

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company and the Guarantors shall comply with all applicable
provisions of Section 6(c) below, shall use their respective commercially
reasonable efforts to effect such exchange and to permit the sale of
Broker-Dealer Transfer Restricted Securities being sold in accordance with the
intended method or methods of distribution thereof, and shall comply with all of
the following provisions:

 

(i) If, following the date hereof there has been published a change in
Commission policy with respect to exchange offers such as the Exchange Offer,
such that in the reasonable opinion of counsel to the Company there is a
substantial question as to whether the Exchange Offer is permitted by applicable
federal law, the Company and the Guarantors hereby agree to seek a no-action
letter or other favorable decision from the Commission allowing the Company and
the Guarantors to Consummate an Exchange Offer for such Notes. The Company and
the Guarantors hereby agree to pursue the issuance of such a decision to the
Commission staff level, but shall not be required to take commercially
unreasonable actions to effect a change of Commission policy. In connection with
the foregoing, the Company and the Guarantors hereby agree to take all such
other actions as are requested by the Commission or otherwise required in
connection with the issuance of such decision, including without limitation (A)
participating in telephonic conferences with the Commission, (B) delivering to
the Commission staff an analysis prepared by counsel to the Company setting
forth the legal bases, if any, upon which such counsel has concluded that such
an Exchange Offer should be permitted and (C) diligently pursuing a resolution
(which need not be favorable) by the Commission staff of such submission.

 

(ii) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Company or any Guarantor, prior to the
Consummation of the Exchange Offer, a written representation to the Company and
the Guarantors (which may be contained in the letter of transmittal contemplated
by the Exchange Offer Registration Statement) to the effect that (A) it is not
an affiliate of the Company, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any person to
participate in, a distribution of the Exchange Notes to be issued in the
Exchange Offer and (C) it is acquiring the Exchange Notes in its ordinary course
of business. Each Holder hereby acknowledges and agrees that any Broker-Dealer
and any such Holder using the Exchange Offer to participate in a distribution of
the securities to be acquired in the Exchange Offer (1) could not under
Commission policy as in effect on the date of this Agreement rely on the
position of the

 

7



--------------------------------------------------------------------------------

Commission enunciated in Morgan Stanley and Co. Inc. (available June 5, 1991)
and Exxon Capital Holdings Corporation (available May 13, 1988), as interpreted
in the Commission’s letter to Shearman & Sterling dated July 2, 1993, and
similar no-action letters (including, if applicable, any no-action letter
obtained pursuant to clause (i) above), and (2) must comply with the
registration and prospectus delivery requirements of the Act in connection with
a secondary resale transaction and that such a secondary resale transaction must
be covered by an effective registration statement containing the selling
security holder information required by Item 507 or 508, as applicable, of
Regulation S-K if the resales are of Exchange Notes obtained by such Holder in
exchange for Notes acquired by such Holder directly from the Company or an
affiliate thereof.

 

(iii) Prior to effectiveness of the Exchange Offer Registration Statement, the
Company and the Guarantors shall provide a supplemental letter to the Commission
(A) stating that the Company and the Guarantors are registering the Exchange
Offer in reliance on the position of the Commission enunciated in Exxon Capital
Holdings Corporation (available May 13, 1988), Morgan Stanley and Co. Inc.
(available June 5, 1991) and, if applicable, any no-action letter obtained
pursuant to clause (i) above, (B) including a representation that neither the
Company nor any Guarantor has entered into any arrangement or understanding with
any Person to distribute the Exchange Notes to be received in the Exchange Offer
and that, to the best of the Company’s information and belief, each Holder
participating in the Exchange Offer is acquiring the Exchange Notes in its
ordinary course of business and has no arrangement or understanding with any
Person to participate in the distribution of the Exchange Notes received in the
Exchange Offer and (C) any other undertaking or representation required by the
Commission as set forth in any no-action letter obtained pursuant to clause (i)
above.

 

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Company and the Guarantors shall comply with all the provisions
of Section 6(c) below and shall use their respective commercially reasonable
efforts to effect such registration to permit the sale of the Transfer
Restricted Securities being sold in accordance with the intended method or
methods of distribution thereof (as indicated in the information furnished to
the Company pursuant to Section 4(b) hereto), and pursuant thereto, the Company
and the Guarantors will prepare and file with the Commission a Registration
Statement relating to the registration on any appropriate form under the Act,
which form shall be available for the sale of the Transfer Restricted Securities
in accordance with the intended method or methods of distribution thereof within
the time periods and otherwise in accordance with the provisions hereof.

 

(c) General Provisions. In connection with any Registration Statement and any
related Prospectus required by this Agreement to permit the sale or resale of
Transfer Restricted Securities (including, without limitation, any Exchange
Offer Registration Statement and the related Prospectus, to the extent that the
same are required to be available to permit sales of Broker-Dealer Transfer
Restricted Securities by Restricted Broker-Dealers), the Company and the
Guarantors (where applicable) shall:

 

(i) use their respective commercially reasonable efforts to keep such
Registration Statement continuously effective and provide all requisite
financial statements for the period specified in Section 3 or 4 of this
Agreement, as applicable, or such shorter period as will terminate when all
Transfer Restricted Securities covered by such Registration Statement have been
sold. Upon the occurrence of any event that

 

8



--------------------------------------------------------------------------------

would cause any such Registration Statement or the Prospectus contained therein
(A) to contain a material misstatement or omission or (B) not to be effective
and usable for resale of Transfer Restricted Securities during the period
required by this Agreement, the Company shall file promptly an appropriate
amendment to such Registration Statement, (1) in the case of clause (A),
correcting any such misstatement or omission, and (2) in the case of clauses (A)
and (B), use their respective commercially reasonable efforts to cause such
amendment to be declared effective and such Registration Statement and the
related Prospectus to become usable for their intended purpose(s) as soon as
practicable thereafter;

 

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep the
Registration Statement effective for the applicable period set forth in Section
3 or 4 hereof, or such shorter period as will terminate when all Transfer
Restricted Securities covered by such Registration Statement have been sold;
cause the Prospectus to be supplemented by any required Prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 under the Act, and to
comply fully with Rules 424, 430A and 462, as applicable, under the Act in a
timely manner; and comply in all material respects with the provisions of the
Act with respect to the disposition of all securities covered by such
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof as provided
above and as set forth in such Registration Statement or supplement to the
Prospectus;

 

(iii) advise the underwriter(s), if any, and selling Holders promptly and, if
requested by such Persons, confirming such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Act or of the suspension
by any state securities commission of the qualification of the Transfer
Restricted Securities or Broker-Dealer Transfer Restricted Securities, as
applicable, for offering or sale in any jurisdiction, or the initiation of any
proceeding for any of the preceding purposes, and (D) of the existence of any
fact or the happening of any event that makes any statement of a material fact
made in the Registration Statement, the Prospectus, any amendment or supplement
thereto or any document incorporated by reference therein untrue, or that
requires the making of any additions to or changes in the Registration Statement
in order to make the statements therein not misleading, or that requires the
making of any additions to or changes in the Prospectus in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, including, without limitation, under circumstances
described in Section 6(c)(i) above. If at any time the Commission shall issue
any stop order suspending the effectiveness of the Registration Statement, or
any state securities commission or other regulatory authority shall issue an
order suspending the qualification or exemption from qualification of the
Transfer Restricted Securities or Broker-Dealer Transfer Restricted Securities,
as applicable, under state securities or Blue Sky laws, the Company and the
Guarantors shall use their respective commercially reasonable efforts to obtain
the withdrawal or lifting of such order at the earliest possible time;

 

9



--------------------------------------------------------------------------------

(iv) in the case of a Shelf Registration Statement, furnish to each selling
Holder named in any Registration Statement or Prospectus and each of the
underwriter(s) in connection with such sale, if any, before filing with the
Commission, copies of any Registration Statement or any Prospectus included
therein or any amendments or supplements to any such Registration Statement or
Prospectus (including all documents incorporated by reference after the initial
filing of such Registration Statement), which documents will be subject to the
review and comment of such Holders and underwriter(s) in connection with such
sale, if any, for a period of at least five Business Days, and the Company will
not file any such Registration Statement or Prospectus or any amendment or
supplement to any such Registration Statement or Prospectus (including all such
documents incorporated by reference) to which the selling Holders of the
Transfer Restricted Securities covered by such Registration Statement or the
underwriter(s) in connection with such sale, if any, shall reasonably object
within five Business Days after the receipt thereof. A selling Holder or
underwriter, if any, shall be deemed to have reasonably objected to such filing
if such Registration Statement, amendment, Prospectus or supplement, as
applicable, as proposed to be filed, contains a material misstatement or
omission or fails to comply in all material respects with the applicable
requirements of the Act;

 

(v) in the case of a Shelf Registration Statement, promptly prior to the filing
of any document that is to be incorporated by reference into a Registration
Statement or Prospectus, provide copies of such document to the selling Holders
and to the underwriter(s) in connection with such sale, if any, make the
Company’s representatives (and representatives of the Guarantors) available for
discussion of such document and other customary due diligence matters, subject
to the execution and delivery of customary confidentiality agreements, and
include such information in such document prior to the filing thereof as such
selling Holders or underwriter(s), if any, reasonably may request;

 

(vi) in the case of a Shelf Registration Statement, subject to the execution and
delivery of customary confidentiality agreements, make available at reasonable
times for inspection by the selling Holders, any underwriter participating in
any disposition pursuant to such Registration Statement and any attorney or
accountant retained by such selling Holders or any of such underwriter(s), all
financial and other records, pertinent corporate documents and properties of the
Company and the Guarantors and cause the Company’s and the Guarantors’ officers,
directors and employees to supply all information reasonably requested by any
such Holder, underwriter, attorney or accountant in connection with such
Registration Statement or any post-effective amendment thereto subsequent to the
filing thereof and prior to its effectiveness;

 

(vii) in the case of a Shelf Registration Statement, if requested by any selling
Holders or the underwriter(s) in connection with such sale, if any, promptly
include in any Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information as such selling Holders
and underwriter(s), if any, may reasonably request to have included therein,
including, without limitation, information relating to the “Underwriting” of the
Transfer Restricted Securities, information with respect to the principal amount
of Transfer Restricted Securities, being sold to such underwriter(s), the
purchase price being paid therefor and any other terms of the offering of the
Transfer Restricted Securities, to be sold in such offering; and make all
required filings of such Prospectus supplement or post-effective amendment as
soon

 

10



--------------------------------------------------------------------------------

as practicable after the Company is notified of the matters to be included in
such Prospectus supplement or post-effective amendment;

 

(viii) in the case of a Shelf Registration Statement, furnish to each selling
Holder and each of the underwriter(s) in connection with such sale, if any,
without charge, at least one copy of the Registration Statement, as first filed
with the Commission, and of each amendment thereto, including all documents
incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);

 

(ix) in the case of a Shelf Registration Statement, deliver to each selling
Holder and each of the underwriter(s), if any, without charge, as many copies of
the Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; the Company and the
Guarantors hereby consent to the use of the Prospectus and any amendment or
supplement thereto by each of the selling Holders and each of the
underwriter(s), if any, in connection with the offering and the sale of the
Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto;

 

(x) in the case of a Shelf Registration Statement, enter into such agreements
(including an underwriting agreement) and make such representations and
warranties and take all such other actions in connection therewith in order to
expedite or facilitate the disposition of the Transfer Restricted Securities
pursuant to any Registration Statement contemplated by this Agreement as may be
reasonably requested by any Holder of Transfer Restricted Securities or
underwriter in connection with any sale or resale pursuant to any Registration
Statement contemplated by this Agreement; and in such connection, whether or not
an underwriting agreement is entered into and whether or not the registration is
an Underwritten Registration, the Company and the Guarantors shall:

 

(A) furnish to each selling Holder and each underwriter, if any, upon the
effectiveness of the Shelf Registration Statement:

 

(1) a certificate dated the date of effectiveness of the Shelf Registration
Statement signed on behalf of the Company by (x) the President or any Vice
President or the General Counsel and (y) a principal financial or accounting
officer of the Company and the Guarantors, confirming, as of the date thereof,
the matters set forth in paragraph (i) of Section 7 of the Purchase Agreement
and such other similar matters as the Holders or underwriter(s) may reasonably
request;

 

(2) an opinion dated the date of effectiveness of the Shelf Registration
Statement, of counsel for the Company and the Guarantors covering matters
similar to those set forth in paragraphs (b) through (e) of Section 7 of the
Purchase Agreement and such other matter as the Holders, and/or underwriters may
reasonably request, and in any event including a statement to the effect that
such counsel has participated in the preparation of the Prospectus and, although
the limitations inherent in the independent verification of factual matters and
in the role of outside counsel are such that such counsel has not undertaken to
investigate or verify independently, and does not assume responsibility for, the
accuracy, completeness or fairness of the statements contained in it

 

11



--------------------------------------------------------------------------------

(other than as explicitly stated otherwise in such opinion), based upon such
participation (and relying as to materiality to the extent such counsel deemed
reasonable on officers, employees and other representatives of the Company and
the Guarantors), no facts have come to such counsel’s attention that led such
counsel to believe that the Prospectus or any amendment or supplement (except
for the financial statements, financial statement schedules and other financial
data included or omitted from those documents, as to which such counsel
expresses no such belief), at the time the Prospectus was issued or on the date
of such letter, included or includes an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Without limiting the foregoing, such counsel may state
further that such counsel assumes no responsibility for, has not independently
verified and expresses no opinion with respect to the accuracy, completeness or
fairness of the financial statements, notes and schedules and other financial
data included in or omitted from any Registration Statement contemplated by this
Agreement or the related Prospectus or to that part of such Registration
Statement that constitutes the Statement of Eligibility (Form T-1) under the
Trust Indenture Act of 1939, as amended; and

 

(3) to the extent permitted under applicable accounting standards, a customary
comfort letter, dated as of the date of effectiveness of the Shelf Registration
Statement from the Company’s independent accountants, in the customary form and
covering matters of the type customarily covered in comfort letters to
underwriters in connection with primary underwritten offerings;

 

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section; and

 

(C) deliver such other documents and certificates as may be reasonably requested
by the selling Holders, the underwriter(s), if any, and Restricted
Broker-Dealers, if any, to evidence compliance with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company pursuant to this clause (x).

 

The above shall be done at each closing under such underwriting or similar
agreement, as and to the extent required thereunder, and if at any time the
representations and warranties of the Company and the Guarantors contemplated in
(A)(1) above cease to be true and correct, the Company or the Guarantors shall
so advise the underwriter(s), if any, the selling Holders and each Restricted
Broker-Dealer promptly and if requested by such Persons, shall confirm such
advice in writing;

 

(xi) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders, the underwriter(s), if any, and their respective
counsel in connection with the registration and qualification of the Transfer
Restricted Securities or Broker-Dealer Transfer Restricted Securities, as
applicable, under the securities or Blue Sky laws of such jurisdictions as the
selling Holders or underwriter(s), if any, may

 

12



--------------------------------------------------------------------------------

reasonably request and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the applicable Registration Statement;
provided, however, that neither the Company nor any Guarantor shall be required
to register or qualify as a foreign corporation where it is not now so qualified
or to take any action that would subject it to the service of process in suits
or to taxation, other than as to matters and transactions relating to the
Registration Statement, in any jurisdiction where it is not now so subject;

 

(xii) issue, upon the request of any Holder of Notes covered by any Shelf
Registration Statement contemplated by this Agreement, Exchange Notes having an
aggregate principal amount equal to the aggregate principal amount of Notes
surrendered to the Company by such Holder in exchange therefor or being sold by
such Holder; such Exchange Notes to be registered in the name of such Holder or
in the name of the purchaser(s) of such Securities, as the case may be; in
return, the Notes held by such Holder shall be surrendered to the Company for
cancellation;

 

(xiii) in connection with any sale of Transfer Restricted Securities that will
result in such securities no longer being Transfer Restricted Securities,
cooperate with the selling Holders and the underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates representing Transfer
Restricted Securities to be sold and not bearing any restrictive legends; and to
register such Transfer Restricted Securities in such denominations and such
names as the Holders or the underwriter(s), if any, may request at least two
Business Days prior to such sale of Transfer Restricted Securities;

 

(xiv) use their respective commercially reasonable efforts to cause the
disposition of the Transfer Restricted Securities or Broker-Dealer Transfer
Restricted Securities, as applicable, covered by the Registration Statement to
be registered with or approved by such other governmental agencies or
authorities, including, without limitation, the Gaming Authority as may be
necessary to enable the seller or sellers thereof or the underwriter(s), if any,
to consummate the disposition of such Transfer Restricted Securities or
Broker-Dealer Transfer Restricted Securities, as applicable, subject to the
proviso contained in clause (xi) above;

 

(xv) subject to Section 6(c)(i), if any fact or event contemplated by Section
6(c)(iii)(D) above shall exist or have occurred, prepare a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities or Broker-Dealer Transfer Restricted Securities, as
applicable, the Prospectus will not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

(xvi) provide a CUSIP number for all Transfer Restricted Securities not later
than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with printed
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with The Depository Trust Company;

 

(xvii) cooperate and assist in any filings required to be made with the NASD and
in the performance of any due diligence investigation by any underwriter
(including

 

13



--------------------------------------------------------------------------------

any “qualified independent underwriter”) that is required to be retained in
accordance with the rules and regulations of the NASD, and use their respective
commercially reasonable efforts to cause such Registration Statement to become
effective and approved by such governmental agencies or authorities as may be
necessary to enable the Holders selling Transfer Restricted Securities to
consummate the disposition of such Transfer Restricted Securities; provided,
however, that neither the Company nor any Guarantor shall be required to
register or qualify as a foreign corporation where it is not now so qualified or
to take any action that would subject it to the service of process in suits or
to taxation, other than as to matters and transactions relating to the
Registration Statement, in any jurisdiction where it is not now so subject;

 

(xviii) otherwise use their respective commercially reasonable efforts to comply
in all material respects with all applicable rules and regulations of the
Commission, and make generally available to its security holders with regard to
any applicable Registration Statement, as soon as practicable, a consolidated
earnings statement meeting the requirements of Rule 158 (which need not be
audited) covering a twelve-month period beginning after the effective date of
the Registration Statement (as such term is defined in paragraph (c) of Rule 158
under the Act);

 

(xix) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders of
Securities to effect such changes to the Indenture as may be required for the
Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use its commercially reasonable efforts to cause the Trustee to
execute, all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable the
Indenture to be so qualified in a timely manner;

 

(xx) provide promptly to each Holder upon request each document filed by the
Company or Las Vegas Sands, Inc. with the Commission pursuant to the
requirements of Section 13 or Section 15(d) of the Exchange Act; and

 

(xxi) cause the Transfer Restricted Securities covered by the Registration
Statement to be rated with the appropriate rating agencies, if so requested by
the Holders of a majority in aggregate principal amount of Securities covered
thereby or the underwriters, if any.

 

(d) Restrictions on Holders. Each Holder agrees by acquisition of a Transfer
Restricted Security that, upon receipt of the notice referred to in Section
6(c)(i) or any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xv) hereof, or
until it is advised in writing by the Company (the “Advice”) that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of either such notice. In the
event the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the

 

14



--------------------------------------------------------------------------------

period from and including the date of the giving of such notice pursuant to
Section 6(c)(i) or Section 6(c)(iii)(D) hereof to and including the date when
each selling Holder covered by such Registration Statement shall have received
the copies of the supplemented or amended Prospectus contemplated by Section
6(c)(xv) hereof or shall have received the Advice.

 

7. REGISTRATION EXPENSES

 

All expenses incident to the Company’s and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Company and the Guarantors,
regardless of whether a Registration Statement becomes effective, including
without limitation: (i) all registration and filing fees and expenses (including
filings made by any Initial Purchaser or Holder with the NASD (and, if
applicable, the reasonable fees and expenses of any “qualified independent
underwriter” and its counsel) that may be required by the rules and regulations
of the NASD); (ii) all fees and expenses of compliance with federal securities
and state Blue Sky or securities laws; (iii) all expenses of printing (including
printing certificates for the Exchange Notes to be issued in the Exchange Offer
and printing of Prospectuses), messenger and delivery services and telephone;
(iv) all fees and disbursements of counsel for the Company and the Guarantors;
(v) all application and filing fees in connection with listing the Securities on
a national securities exchange or automated quotation system pursuant to the
requirements hereof; and (vi) all fees and disbursements of independent
certified public accountants of the Company and the Guarantors (including the
expenses of any special audit and comfort letters required by or incident to
such performance).

 

The Company will bear its own internal expenses and the internal expenses of the
Guarantors (including, without limitation, all salaries and expenses of their
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company.

 

8. INDEMNIFICATION

 

(a) In connection with a Shelf Registration Statement or the delivery of a
Prospectus contained in an Exchange Offer Registration Statement by any
participating Broker-Dealer or Initial Purchaser who seeks to sell Exchange
Notes, the Company and the Guarantors will, jointly and severally, indemnify and
hold harmless each Holder against any losses, claims, damages or liabilities,
joint or several, to which it may become subject, under the Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement,
preliminary Prospectus or Prospectus, or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact necessary to make the statements therein not misleading, and
will reimburse each Holder for any legal or other expenses reasonably incurred
by it in connection with investigating or defending any such action or claim as
such expenses are incurred; provided, however, that neither the Company nor any
of the Guarantors shall be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission contained
in any Registration Statement, preliminary Prospectus or Prospectus, or any
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company or the Guarantors by or on behalf of any of
the Holders or such Broker-Dealer or Initial Purchaser expressly for inclusion
therein; and provided further, however, that the Company and the Guarantors
shall not be liable to any such Holder (other than the Initial Purchasers) with
respect to any Registration Statement, preliminary Prospectus or

 

15



--------------------------------------------------------------------------------

Prospectus to the extent that any such loss, claim, damage or liability of such
person results from the fact that such Holder participated in a sale of
Securities to a person as to whom it shall be established that there was not
sent or given, at or at a reasonable time prior to the written confirmation of
such sale, a copy of the final Prospectus or any amendment or supplement thereto
if the Company and the Guarantors have previously furnished copies thereof in
sufficient quantity to such Holder and sufficiently in advance of the time of
delivery of such Securities to allow for distribution by such time of delivery
and the loss, claim, damage or liability of such Holder results from an untrue
statement or omission of a material fact contained in or omitted from the
Registration Statement, the preliminary Prospectus or Prospectus which was
identified in writing at such time to such Holder (other than the Initial
Purchasers) and corrected in the final Prospectus or amendment or supplement
thereto and such correction would have cured the defect giving rise to such
loss, claim, damage or liability.

 

(b) Each Holder will, severally and not jointly, indemnify and hold harmless the
Company and the Guarantors against any losses, claims, damages or liabilities to
which the Company or the Guarantors may become subject, under the Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of material fact contained in any Registration Statement,
preliminary Prospectus or Prospectus, or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact necessary to make the statements therein not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in any
Registration Statement, preliminary Prospectus or Prospectus, or any such
amendment or supplement in reliance upon and in conformity with written
information furnished to the Company or the Guarantors by or on behalf of such
Holder or such Broker-Dealer or Initial Purchaser expressly for use therein; and
will reimburse the Company and the Guarantors for any legal or other expenses
reasonably incurred by the Company and the Guarantors in connection with
investigating or defending any such action or claim as such expenses are
incurred.

 

(c) Promptly after receipt by an indemnified party under subsection (a) or (b)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 8, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party under this
Section 8, except to the extent that it has been materially prejudiced by such
failure. In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. In no event shall the indemnifying party be liable for the fees
and expenses of more than one counsel (in addition to local counsel) for the
indemnified parties subject to such claim. No indemnifying party shall, without
the written consent of the indemnified party (which consent shall not be
unreasonably withheld), effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or

 

16



--------------------------------------------------------------------------------

contribution may be sought (whether or not the indemnified party is an actual or
potential party to such action or claim) thereunder unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any indemnified party. No indemnifying party shall be
liable for any settlement or compromise of, or consent to the entry of any
judgment with respect to any such action or claim effected without its consent
(which consent shall not be unreasonably withheld). Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested the
Company or the Guarantors to reimburse the indemnified party for fees and
expenses of counsel as contemplated by the second sentence of this paragraph,
the Company and the Guarantors agree that they shall be liable for any
settlement of any proceeding effected without the Company’s written consent if
(i) such settlement is entered into more than thirty (30) Business Days after
receipt by the Company or the Guarantors of the aforesaid request and (ii)
neither the Company nor any of the Guarantors shall have reimbursed the
indemnified party in accordance with such request or contested the
reasonableness of such fees and expenses prior to the date of such settlement.

 

(d) If the indemnification provided for in this Section 8 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company and the Guarantors from their sale of the Notes, on the one hand,
and any Holder, on the other, from such Holder’s sale of Transfer Restricted
Securities. If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law or if the indemnified party failed
to give the notice required under subsection (c) above, then each indemnifying
party shall contribute to such amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of the Company and the Guarantors, on the one hand,
and of such Holder, on the other, in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors, on the one hand,
and any Holder, on the other, shall be deemed to be in the same proportion as
the total net proceeds from the sale of the Notes received by the Company bear
to the total proceeds received by such Holder upon its sale of Notes. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors, on the one hand, or the Holders, on the other, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Company, the Guarantors
and each Holder of Transfer Restricted Securities agree that it would not be
just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this
subsection (d). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (d), no Holder shall be required to contribute any
amount in excess of the amount by which the total price received by such Holder
with respect to the sale of its Notes pursuant to a Registration

 

17



--------------------------------------------------------------------------------

Statement exceeds the sum of (a) the amount paid by such Holder for such Notes
plus (b) the amount of any damages which such Holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. The Holders’ obligations in this subsection (d) to contribute
are several in proportion to the respective principal amount of Securities held
by each of the Holders hereunder and not joint.

 

(e) The obligations of the Company and the Guarantors under this Section 8 shall
be in addition to any liability which the Company and the Guarantors may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of such Holder, if any, and to each person, if any, who
controls any Holder within the meaning of the Act and the obligations of Holders
under this Section 8 shall be in addition to any liability which the respective
Holders may otherwise have, and shall extend, upon the same terms and
conditions, to each officer and director of the Company and the Guarantors and
to each person, if any, who controls the Company or the Guarantors within the
meaning of the Act. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to indemnification from
any person who was not guilty of such fraudulent misrepresentation.

 

9. RULE 144A

 

The Company hereby agrees with each Holder, for so long as any Transfer
Restricted Securities remain outstanding, to make available to any Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
from such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A.

 

10. UNDERWRITTEN REGISTRATIONS

 

No Holder may participate in any Underwritten Registration hereunder unless such
Holder (a) agrees to sell such Holder’s Transfer Restricted Securities on the
basis provided in customary underwriting arrangements entered into in connection
therewith and (b) completes and executes all reasonable questionnaires, powers
of attorney, lock-up letters and other documents required under the terms of
such underwriting arrangements.

 

11. SELECTION OF UNDERWRITERS

 

For any Underwritten Offering, the investment banker or investment bankers and
manager or managers for any Underwritten Offering that will administer such
offering will be selected by the Holders of a majority in aggregate principal
amount of the Transfer Restricted Securities included in such offering;
provided, that such investment bankers or managers must be reasonably acceptable
to the Company; provided further, that Goldman, Sachs & Co. is hereby agreed to
be reasonably acceptable to the Company. Such investment bankers and managers
are referred to herein as the “underwriters.”

 

12. MISCELLANEOUS

 

(a) Remedies. Each Holder, in addition to being entitled to exercise all rights
provided herein, in the Indenture, the Purchase Agreement or granted by law,
including recovery of liquidated or other damages, will be entitled to specific
performance of its rights under this Agreement. The Company and the Guarantors
agree that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by them of the

 

18



--------------------------------------------------------------------------------

provisions of this Agreement and hereby agree to waive the defense in any action
for specific performance that a remedy at law would be adequate.

 

(b) No Inconsistent Agreements. Neither the Company nor any of the Guarantors
will, on or after the date of this Agreement, enter into any agreement with
respect to its securities that is inconsistent with the rights granted to the
Holders in this Agreement or otherwise conflicts with the provisions hereof. The
rights granted to the Holders hereunder do not in any way conflict with and are
not inconsistent with the rights granted to the holders of the Company’s
securities under any agreement in effect on the date hereof.

 

(c) Adjustments Affecting the Securities. The Company will not take any action,
or voluntarily permit any change to occur, with respect to the Securities that
would materially and adversely affect the ability of the Holders to Consummate
any Exchange Offer unless such action or change is required by law or
regulation.

 

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless (i) in the case of this Section 12(d),
the Company has obtained the written consent of Holders of all outstanding
Transfer Restricted Securities and (ii) in the case of all other provisions
hereof, the Company has obtained the written consent of Holders of a majority of
the outstanding principal amount of Transfer Restricted Securities.
Notwithstanding the foregoing, a waiver or consent to departure from the
provisions hereof that relates exclusively to the rights of Holders whose
securities are being tendered pursuant to the Exchange Offer and that does not
affect directly or indirectly the rights of other Holders whose securities are
not being tendered pursuant to such Exchange Offer may be given by the Holders
of a majority of the outstanding principal amount of Transfer Restricted
Securities subject to such Exchange Offer.

 

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

 

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

 

(ii) if to the Company or the Guarantors:

 

Las Vegas Sands Corp.

3355 Las Vegas Blvd. South

Las Vegas, NV 89109

Telecopier No.: (702) 733-5449

Attention: Bradley K. Serwin, Esq.

 

With a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Telecopier No.: (212) 757-3990

Attention: John C. Kennedy, Esq.

 

19



--------------------------------------------------------------------------------

All such notices and communications shall be deemed to have been duly given at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided that this Agreement shall
not inure to the benefit of or be binding upon a successor or assign of a Holder
unless and to the extent such successor or assign acquired Transfer Restricted
Securities from such Holder.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(h) Heading. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF, SUBJECT TO REQUIREMENTS OF ALL APPLICABLE GAMING
LAWS.

 

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

[signature page follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

LAS VEGAS SANDS CORP. By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel and Secretary

LAS VEGAS SANDS, INC.,
a Nevada corporation

By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel and Secretary

VENETIAN CASINO RESORT, LLC,
a Nevada limited liability company

By:  

Las Vegas Sands, Inc., as Managing Member

By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel and Secretary MALL INTERMEDIATE HOLDING COMPANY, LLC, a
Delaware limited liability company By:  

Venetian Casino Resort, LLC, as Member

By:  

Las Vegas Sands, Inc., as Managing Member

By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel and Secretary

 



--------------------------------------------------------------------------------

LIDO INTERMEDIATE HOLDING COMPANY, LLC,
a Delaware limited liability company

By:  

Venetian Casino Resort, LLC, as Member

By:  

Las Vegas Sands, Inc., as Managing Member

By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel and Secretary

LIDO CASINO RESORT, LLC,
a Nevada limited liability company

By:  

Lido Intermediate Holding Company, LLC, as Member

By:  

Venetian Casino Resort, LLC, as Member

By:  

Las Vegas Sands, Inc., as Managing Member

By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel and Secretary

VENETIAN VENTURE DEVELOPMENT, LLC,
a Nevada limited liability company

By:  

Venetian Casino Resort, LLC, as Member

By:  

Las Vegas Sands, Inc., as Managing Member

By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel and Secretary

 



--------------------------------------------------------------------------------

VENETIAN OPERATING COMPANY LLC,
a Nevada limited liability company

By:  

Venetian Casino Resort, LLC, as Member

By:  

Las Vegas Sands, Inc., as Managing Member

By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel and Secretary VENETIAN MARKETING, INC.,
a Nevada corporation By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel and Secretary

VENETIAN TRANSPORT LLC,
a Delaware limited liability company

By:  

Las Vegas Sands, Inc., as Managing Member

By:   /s/    BRADLEY K. SERWIN            

Name:

  Bradley K. Serwin    

Title:

  General Counsel and Secretary

 



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written:

Goldman, Sachs & Co.

Lehman Brothers Inc.

Citigroup Global Markets Inc.

J.P. Morgan Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Scotia Capital (USA) Inc.

UBS Securities LLC

By:   /s/    PAUL EFRON             Paul Efron    

Authorized Signatory

   

(Goldman, Sachs & Co.)

 

On behalf of each of the Initial Purchasers

 